PER CURIAM.
Appellants, RCA Investments, Inc., Roy C. Anderson, Joyce Delisser, and Fitzroy Delisser, appeal from a final summary judgment in favor of Amerivend, Corp., Wash Bowl, Inc., and Maytag Corporation. We reverse.
Summary judgment is proper only where “the pleadings, depositions, answers to interrogatories and admissions on file together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fla.R. Civ.P. 1.510(c). Holl v. Talcott, 191 So.2d 40 (Fla.1966); Newport Seafood, Inc. v. Neptune Trading Corp., 555 So.2d 376 (Fla.3d DCA 1989).
We find that there were genuine issues of material fact regarding: (1) whether ap-pellees made representations to appellants which would constitute a guaranty of income; (2) whether appellees provided appellants with a marketing plan; and (3) whether Amerivend was the agent of Maytag Corporation.
*619Accordingly, we reverse and remand for the determination of these issues of material fact.
Reversed.